This case cannot be distinguished from Hoffman v. King
(160 N.Y. 618). In that case, as in this, it appeared that there were intervening owners between the lands of the plaintiff and the defendant. There being no dispute as to this essential fact, the question whether the fire, which was started upon the premises of the defendant, was the proximate cause of the injury to the plaintiff's lands is a question of law for the court and not a question of fact for the jury. This question was in this case submitted to the jury, after the denial of defendant's motions to dismiss at the end of plaintiff's case and at the close of the whole case. The question was further raised by appropriate requests to charge preferred by defendant's counsel. Under the circumstances there is nothing to do but to follow the decision in Hoffman v. King (supra), upon the authority of which the judgments herein are reversed and new trials granted, with costs to abide the event.
PARKER, Ch. J., GRAY, O'BRIEN, HAIGHT and LANDON, JJ., concur; CULLEN, J., not sitting.
Judgments reversed, etc.